   8:20-cr-00335-BCB-SMB Doc # 17 Filed: 02/12/21 Page 1 of 1 - Page ID # 33




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:20CR335
                                            )
      vs.                                   )
                                            )
SYDNEY MONIZ,                               )                  ORDER
                                            )
                   Defendants.              )


       This matter is before the court upon Defendant’s Unopposed Motion to Continue
[16]. Counsel needs additional time to review discovery and meet and consult with the
Defendant. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [16] is granted, as follows:

      1. The jury trial now set for February 23, 2021, is continued to April 20, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and April 20, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      DATED: February 12, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
